Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species A (Figures 3-6) from Species Set 1 and Species ii (stiff) from Species Set 2 in the reply filed on June 24, 2020 was acknowledged.
Claims 10 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 24, 2020.
Information Disclosure Statement
One of the Curtis et al non-patent literature documents have been struck because it was improperly scanned such that portions of each page are missing. 
	The documents cited along with the IDS filed June 23, 2021 are directed to genetics and biotechnology such that there relevance to the present invention is not clear.  It may be that the IDS was intended for a different patent application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 1-2, the limitation “an annular height to width ratio of 15 to 20%” of base claim 1 lacks an adequate description because it is not clear that the Applicant was in full possession of the claimed invention.  The specification does not reasonably convey with sufficient detail that the inventors had possession of the claimed invention (see MPEP 2163 (I)).  The aforementioned limitation is not adequately described with reasonable clarity such that it is clear that that the Applicant was in full possession of the claimed invention; see MPEP 2163.03 (V).  More particularly, the meaning of “annular height” is not clear because it is not adequately explained, but is appears to be a distance along the Z axis from the X-Y plane; see Figures 2b and 2c and the description thereof in paragraph 30 of the specification.  The “height” appears to be about half the distance from the lowest point of the ring to the highest point on the ring, but this is not clear from the description.  Additionally, the “width” or “commissural width” is not clearly defined in that this is not particularly pointed out.  It does not appear to mean merely the diameter of the ring; see paragraphs 22 and 30 of the specification.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As explained in the Section 112(a) rejection supra, the scope of the claims is not clear because the scope of the limitation “annular height to width ratio of 15 to 20%” is not understood.  More particularly, the meaning of “annular height” is not clear because it is not adequately explained, but is appears to be a distance along the Z axis from the X-Y plane.  The “height” appears to be about half the distance from the lowest point of the ring to the highest point on the ring, but this is not clear from the description.  Additionally, the “width” or “commissural width” is not clearly defined in that this is not 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	Claims 1-2 are rejected under 35 U.S.C. 103(a) as obvious over Garrison (US 5,972,030) in view of Levine et al (NPL article entitled “Three-Dimensional Echocardiographic Reconstruction of the Mitral Valve, With Implication of the Diagnosis of Mitral Valve Prolapse’’; hereafter referred to as Levine) as evidenced by “clinicalgate.com/normal-mitral-valve-anatomy-and-measurements/”.  Garrison discloses that making saddle shaped annuloplasty rings was known at the time the invention was made; see column 6, lines 42-51. A saddle shape inherently has an annular height to width ratio required by present claim 1 and dependent claim 2. Although Garrison discloses making saddle shaped rings, it is not clear, as best understood, that it would have the ratio of 15 to 20% as claimed. The annular height is best understood to mean the vertical distance from the lowest point of the ring to the highest point on the ring.  The width is best understood to be the diameter of the ring taken along the major axis thereof that would run through the commissures of the native prima facie obvious to a PHOSITA to make the saddle shaped ring of Garrison to match a natural healthful valve shape of about 20% so as to return the valve of the individual with a prolapsed valve to a healthful condition.
	Regarding claim 1 and as previously stated, the shape of the mitral valve (i.e. the actual shape of a mitral valve) was known at the time the invention was made such that it would have been considered clearly obvious to make a saddle shaped ring of Garrison to match that actual shape of a healthy mitral valve.
Response to Arguments
Applicant's arguments filed October 27, 2021 have been fully considered but they are not persuasive. 
The Applicant traverses the Section 112(a) rejection by arguing that the specification uses the same language so it fully complies with the written description requirement.  The Examiner respectfully disagrees because the mere use of a particular phrase does not constitute full possession of the invention.  As pointed out in the rejection, even if the claim is supported by the specification, the invention must be 
In traversing the Section 112(b) rejection, the Applicant argues that the height refers to the non-planarity of the ring.  As pointed out in the rejection, the height appears to be either the annular height along the Z axis or half that distance.  It’s described in both ways.  Furthermore, the confusion presented by the specification makes the scope of the claims unclear because it is not clear which height is being utilized.  Additionally, the width dimension is not clear because the specification and the claim fail to describe what the width or the commussural width is.  The rationale used to reject the claims under Section 112(b) is more fully explained in the rejection itself such that this explanation is incorporated herein by reference.
Regarding the remaining prior art rejection, the Applicant argues that the Office has not satisfactorily demonstrated that the prior art would have made a ring with the particular parameters claimed.  First, the Examiner notes that the scopes of the claims is not clear.  As best understood, the claimed annuloplasty ring is designed to match the shape of a healthy valve annulus.  The secondary references are utilized to show that the shape of a healthy valve annular was known at the time the invention was made 
As to the measurements derived from Levine, the Examiner merely utilized average height in Figure 5 (lower panel; dotted line) to be about 7 mm.  This measurement is taken along the vertical axis, the full amplitude from the top of the curve to the bottom of the curve; see the lower panel graph of Figure 5.  The 1.4 ± 0.3 cm is understood to be the maximum deviation not the average deviation.  Utilizing the average deviation of about 7 mm makes much more sense from a design standpoint.  The Applicant also takes issue with the use of 35.1 mm for the commissural width.  The Examiner utilizes this value because it is clearly directed to the commissural dimension which is the same dimension that the Applicant apparently utilizes.  The dimension referenced by the Applicant is not identified in the table by type such that its meaning in not clear.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774